Exhibit 10.2
(LEAR CORPORATION LOGO) [k47908k4790800.gif]
May 21, 2009
Mr. James H. Vandenberghe
[home address]
Dear Jim:
     The purpose of this letter is to extend the term of the consulting period
set forth in that certain letter agreement between you and Lear Corporation
dated November 15, 2007 (the “Agreement”). The Consulting Period (as defined in
the Agreement) shall hereby be extended through May 31, 2010, and until such
date shall remain subject to all terms and conditions and other provisions in
the Agreement as in effect immediately prior to the date of this letter, other
than the rate of compensation set forth in paragraph 3.a. of the Agreement,
which shall be $350,000 from June 1, 2009 through the end of the Consulting
Period.
     Please confirm your acceptance of the terms and conditions of this letter
by signing on the space provided below and returning this letter to the Company
by May 28, 2009.

            LEAR CORPORATION
      By:   /s/ Terrence B. Larkin         Terrence B. Larkin             

Accepted this 21st day of May, 2009

     
/s/ James H. Vandenberghe
   
 
James H. Vandenberghe
   

